Title: From George Washington to Thomas Blackburn, 19 December 1784
From: Washington, George
To: Blackburn, Thomas

 

Dr Sir,
Mount Vernon 19th Decr 1784.

The Express who brought me the resolves of our Assembly, & is going to Annapolis with dispatches for Govr Paca, informs me that he deliver’d others to you —It only remains therefore for me to add, that Thursday next, the 23d is the day appointed for the commissioners to meet at Annapolis. I shall go to our Court tomorrow, & proceed from thence. I am Dr Sir &c.

G: Washington

